Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While the claim makes reference to a claim previously set forth, it does not, however, specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachlin (US 2010/0066493) hereafter Rachlin
Regarding claim 1. Rachlin discloses an identity authentication method, comprising: 
obtaining first feature data of a first user image (para 26-28, biometric input device 302; see also para 36-38); 
performing quantization processing on the first feature data to obtain second feature data (para 28-29, output of 302 is basis for extracting a biometric feature vector that is subsequently encoded; see also para 38); and 
obtaining an identity authentication result based on the second feature data (para 41-42; see also para 36).

Regarding claim 2. Rachlin discloses the method according to claim 1, further comprising: before the performing quantization processing on the first feature data, performing dimensionality increasing transform processing on the first feature data by using a transform parameter to obtain transformed data, wherein the performing quantization processing on the first feature data to obtain second feature data comprises: performing quantization processing on the transformed data to obtain the second feature data (para 29-34).

Regarding claim 3. Rachlin discloses the method according to claim 2, wherein the performing dimensionality increasing transform processing on the first feature data by using a transform parameter to obtain transformed data comprises: determining a product of the first feature data and the transform parameter as the transformed data (para 29-34).

Regarding claim 4. Rachlin discloses the method according to claim 2, further comprising: before the performing dimensionality increasing transform processing on the first feature data by using a transform parameter, initializing the transform parameter (para 46); and performing iterative update on the initialized transform parameter based on multiple pieces of sample feature data, until an iteration termination condition is met (para 46).

Regarding claim 5. Rachlin discloses the method according to claim 4, wherein the initializing the transform parameter comprises: initializing the transform parameter by means of a Gaussian random function (para 46).

Regarding claim 8. Rachlin discloses the method according to claim 2, wherein the transform parameter comprises a transform matrix, a number of columns of the transform matrix being an integer multiple of a number of rows of the transform matrix (fig 5 and corresponding text, MxN [in the case of fig 5, 8x16]).

Regarding claim 9. Rachlin discloses the method according to claim 1, wherein the obtaining an identity authentication result based on the second feature data comprises: obtaining the identity authentication result of the first user image based on a matching result of the second feature data and preset feature data (para 40-42).

Regarding claim 10. Rachlin discloses the method according to claim 9, further comprising: before the obtaining the identity authentication result of the first user image based on a matching result of the second feature data and preset feature data, obtaining the preset feature data from a memory, the preset feature data being a binary numerical sequence (para 30, digital data exists on computers as binary sequences).

Regarding claim 11. Rachlin discloses the method according to claim 1, wherein the obtaining an identity authentication result based on the second feature data comprises: obtaining third feature data of a second user image; and obtaining an identity authentication result of the second user image based on a matching result of the third feature data and the second feature data (figs 9-10 and corresponding text; see above).

Regarding claim 12. Rachlin discloses the method according to claim 1, further comprising: storing the second feature data into a template database (fig 8 and corresponding text; see above).

Regarding claim 13. Rachlin discloses the method according to claim 1, wherein the obtaining first feature data of a first user image comprises: obtaining the first user image (para 26-28); and performing feature extraction on the first user image to obtain the first feature data of the first user image (para 26-28).

Regarding claim 14. Rachlin discloses the method according to claim 1, wherein the second feature data comprises a binary numerical sequence (para 30, see above).

Claim 15, 17-20 are similar in scope to claims 1-5, 8-14 and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachlin as applied to claim 15 above, and further in view of Yang et al. (US 10,733,415).
Regarding claim 16. Rachlin discloses the method according to claim 15, but does not explicitly disclose wherein the processing the face image to obtain integer face feature data comprises: performing feature extraction on the face image to obtain floating-point face feature data; and performing quantization processing on the floating-point face feature data to obtain the integer face feature data.  However, in an analogous art, Yang discloses transformed representation biometrics with high recognition accuracy including wherein the processing the face image to obtain integer face feature data comprises: performing feature extraction on the face image to obtain floating-point face feature data; and performing quantization processing on the floating-point face feature data to obtain the integer face feature data (col 5, 38-49; see also col 16, 62-col 17, 34).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Rachlin with the implementation of Yang in order to reduce size and increase efficiency because integers are smaller in bits than floating point and have reduced processing needs.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439